    8:20-cv-00129-BCB-SMB Doc # 8 Filed: 07/10/20 Page 1 of 1 - Page ID # 33



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

SCOTT EARL, Individually and on Behalf
of All Others Similarly Situated;
                                                                        8:20CV129
                        Plaintiff,
        vs.                                                               ORDER
BELL HOUSE, LLC, FRANK BAILEY,
and BRENDA BAILEY,
                        Defendants.


       This action was filed on April 1, 2020. (Filing No. 1.) Pursuant to Federal Rule of Civil
Procedure 4(m), Plaintiff must serve its complaint on Defendants within ninety days of filing the
lawsuit. To date, Plaintiff has not filed any return of service indicating service on Defendants, nor
have Defendants entered a voluntary appearance.

       Accordingly,

        IT IS ORDERED that by or before July 23, 2020, Plaintiff shall show cause why this
action should not be dismissed for lack of prosecution. Failure to comply with this Order may
result in the dismissal of this case without further notice.

       Dated this 10th day of July, 2020.

                                                      BY THE COURT:


                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge
